Citation Nr: 0638894	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-12 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of low back strain.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for heart disability.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for residuals of transient ischemic attacks.

4.  Entitlement to service connection for liver disability.

5.  Entitlement to service connection for kidney disability.

6.  Entitlement to service connection for vision problems.

7.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and brother-in-law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for the following 
disabilities:  lung disability, liver disability, kidney 
disability, vision problems, depression, prostate disability, 
and a skin disability.  The RO also determined that the 
veteran had not submitted new and material evidence to reopen 
the claims for service connection for residuals of low back 
strain, a heart disability, narcolepsy, and residuals of 
transient ischemic attacks.  

In February 2004, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
is of record.

In a February 2005 rating decision, the RO granted service 
connection for the following disabilities:  narcolepsy with 
an evaluation of 0 percent, asthmatic bronchitis (claimed as 
spots on lungs) with an evaluation of 30 percent, 
pseudofolliculitis barbae of the face and neck with an 
evaluation of 0 percent, and erectile dysfunction with an 
evaluation of 0 percent, all effective March 1, 2002.  In the 
same rating decision, the RO also granted the veteran special 
monthly compensation based on loss of use of creative organ, 
effective March 1, 2002.

The Board notes that the veteran was informed of the February 
2005 rating decision by an award letter dated February 28, 
2005.  Subsequently, the RO sent the veteran a Supplemental 
Statement of the Case (SSOC) dated March 1, 2005, which 
denied the claims that were granted in the February 2005 
rating decision.  The Board concludes that the March 2005 
SSOC was sent in error.  As such, the only issues to be 
addressed in this decision are as set forth on the title page 
of this decision.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in April 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
He subsequently submitted a statement in June 2005, wherein 
he withdrew his hearing request.  The Board finds that there 
is no hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2006).


FINDINGS OF FACT

1.  Service connection for residuals of low back strain and a 
heart disability were denied by the RO in a July 1989 rating 
decision.  The veteran did not appeal the decision.

2.  Service connection for residuals of transient ischemic 
attacks was denied by the RO in a July 1989 rating decision.  
The veteran did not appeal the decision.

3.  Evidence received since the July 1989 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claims of entitlement to service connection 
for residuals of low back strain and a heart disability.

4.  Evidence received since the July 1989 rating decision 
denying service connection for residuals of transient 
ischemic attacks, does not relate to an unestablished fact 
necessary to substantiate the claim.

5.  There is no competent evidence of a nexus between the 
post-service diagnosis of a back disability and service is 
not of record.

6.  There is no competent medical evidence of record relating 
the veteran's current heart disability to any disease or 
injury which occurred during active military service.

7.  There is no competent evidence that the veteran has liver 
disability as a result of service.

8.  There is no competent evidence that the veteran has 
kidney disability as a result of service.

9.  There is no competent evidence that the veteran has 
vision problems as a result of service.

10.  There is no competent evidence that the veteran has 
depression as a result of service.


CONCLUSIONS OF LAW

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The July 1989 decision, which denied service connection 
for residuals of low back strain and a heart disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2006).

3.  The evidence since the July 1989 rating decision, which 
denied service connection for residuals of low back strain 
and a heart disability is new and material, and the claims 
are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2006).

4.  The July 1989 rating decision, which denied service 
connection for residuals of transient ischemic attacks is 
final.  Evidence submitted since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105(c), 7108 (West 2002); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2006).

5.  Residuals of low back strain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

6.  A heart disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  Service connection for a liver disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

8.  Service connection for a kidney disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

9.  Service connection for vision problems is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

10.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 letter.  In the May 2002 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

The veteran has been apprised of the information necessary to 
reopen his claims in the May 2002 VCAA letter.  VA explained 
to the veteran that no new and material evidence has been 
received as of May 2002, but informed the veteran what 
evidence may be considered new and material in connection 
with his claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained all 
service medical records and private treatment records from 
May 1996 to May 2004.  The veteran was also provided an 
examination in connection with his claims for a heart 
disability and residuals of low back strain.

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for a liver disability, 
kidney disability, vision problems, depression, and residuals 
of transient ischemic attacks, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§5103A(d).  Here, the evidence does not indicate that the 
veteran's claims may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  The veteran 
has not brought forth evidence suggestive of a causal 
connection between these disabilities and service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between the veteran's claims and service, and 
the veteran has not provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the July 1989 rating decision, which denied 
service connection for residuals of low back strain, heart 
disability, and residuals of transient ischemic attacks, the 
evidence of record consisted of the veteran's service medical 
records from February 1963 to March 1989, a copy of the 
veteran's DD Form 214 and the veteran's application for 
compensation benefits.  The veteran attributed his low back 
pain, heart disability, and residuals of transient ischemic 
attacks to service.

In the July 1989 rating decision, the RO denied service 
connection for residuals of low back strain, a heart 
disability, and residuals of transient ischemic attacks.  The 
RO stated that service medical records showed complaints of 
low back pain, but there was no evidence of a chronic back 
disability.  The June 1989 VA examination revealed the lumbar 
spine to be normal, and the clinical exam exhibited full 
range of motion without evidence of atrophy, limitation of 
motion, or straight leg abnormalities.  The RO further added 
that in regards to the heart disability and ischemic attacks, 
service records confirmed a history of transient ischemic 
attacks, but did not confirm any heart disability.  The June 
1989 VA examination revealed no evidence of any heart 
disability.  The veteran's EKG was noted as borderline with 
no murmur, and rhythm and rate of the heart were noted as 
regular.  The veteran was notified of the denial in a July 
1989 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

In regards to the veteran's claim for residuals of transient 
ischemic attacks, the Board finds that the veteran has not 
presented evidence since the July 1989 rating decision, which 
raises a reasonable possibility of substantiating the claim 
for service connection.  Specifically, the veteran has 
submitted private medical records dated May 1996 to May 2004.  
The private medical records reveal treatment for various 
illnesses and ailments; however, there are no complaints or 
treatment notes relating to symptoms or residuals of 
transient ischemic attacks.  While these records are new in 
that the veteran did not previously submit them, they are not 
material, as they do not show that he has a current 
disability that was either incurred in or aggravated by 
service.  The Court has held that additional evidence, which 
consists merely of records of post-service treatment that do 
not indicate that a disability is service-connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
Based upon the above reasons, the Board finds that the 
evidence associated with the claims file since the July 1989 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and cannot constitute 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the application to reopen such a 
claim is denied.

In regards to the veteran's claims for residuals of low back 
strain and a heart disability, the Board has reviewed the 
evidence of record and finds that the veteran has submitted 
new and material evidence to reopen the claims for service 
connection for residuals of low back strain and a heart 
disability.  Specifically, the veteran has brought forth 
private medical records that state the veteran has 
degenerative joint disease of the lumbar spine as well as a 
diagnosis of hypertension, arteriosclerotic heart disease, 
and gastroesophageal reflux disease.  This was part of the 
basis for the denial at the time of the July 1989 rating 
decision (that the evidence was insufficient to show the 
veteran had a current back and heart disability).  The claims 
are reopened and will be considered on the merits as 
discussed below.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2006).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a disease or injury 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular-renal disease (to include 
arteriosclerosis and hypertension) become manifest to a 
compensable degree within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Although the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of low back strain.  
The veteran stated in June 1989 during a VA examination, that 
he injured his back while building runways at Langley Air 
Force Base.  He explained that he was treated with 
physiotherapy immediately after his injury and has been 
treated periodically since service for a back problem.  
Service medical records reflect a history of recurrent low 
back pain.  The November 1988 separation examination is 
silent for such complaints of low back pain, and the veteran 
reported on his November 1988 medical history as having or 
currently having "recurrent back pain."  The first time low 
back pain is noted again is in a February 2002 private 
medical report, many years after service.  

In September 2004, the veteran was afforded a VA examination.  
During the examination, the veteran stated that his back pain 
began during service, in 1979, after doing some heavy 
lifting.  He added that he had had back pain since service, 
and the pain is at 7 or 8 out of 10 in severity.  The 
examiner noted the veteran wears a back brace intermittently 
when his back pain seemed to worsen.  The low back 
examination showed that the straight leg raising sign is 
positive at 70 degrees on the right and 80 degrees on the 
left.  Sensation of the legs to pinprick and vibratory 
stimulation were noted as normal.  The examiner stated that 
the veteran could extend his back to 30 degrees, flex the 
back to 90 degrees, perform lateral movements to the left and 
right to 30 degrees, and rotary movement to the left and 
right to 60 degrees.  The examiner further added that the 
veteran has a limp of the left leg and is not able to walk on 
his toes, but can walk on his heels.  The examiner diagnosed 
the veteran with chronic lumbosacral strain, minimal 
disability, and concluded that it was "less likely than not 
a service-connected problem."  There is no competent 
evidence to balance this medical opinion.  

Although the veteran is competent to allege that he felt he 
had back problems in service, he is not competent to 
attribute the current back disability to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of low back strain, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

Heart Disability

The veteran asserts in his February 2002 personal statement 
that he has had heart problems since service.  He explained 
during the April 2004 hearing that he was treated in service 
for his heart problems and attributes his current disability 
to service.

Review of the evidentiary record reflects multiple complaints 
of chest pain during service.  In July 1984, the veteran was 
hospitalized for a week due to a mild myocardial infarction.  
An electrocardiogram (EKG) was performed in April 1985 which 
revealed nonspecific ST-T wave changes and the veteran was 
diagnosed as having heart palpitations by history that were 
resolved.  The veteran reported on his report of medical 
history as having heart trouble, but the veteran's discharge 
examination noted no heart abnormalities.

Post service treatment records reflect continuing complaints 
of chest pain and diagnoses of hypertension, arteriosclerotic 
heart disease, and gastroesophageal reflux disease in August 
2003.  In September 2004, the veteran was afforded a VA 
examination.  During the examination, the veteran stated that 
he has had difficulty with his heart for three years in the 
form of chest pains and exertional shortness of breath.  The 
examiner noted the veteran has been prescribed Metoclopramide 
and has an elevated cholesterol level.  Upon a review of the 
claims file and physical examination of the veteran, the 
examiner diagnosed the veteran with chest pain, cause 
undetermined.  The examiner further added that there was no 
current disability and no evidence of heart disease in that 
the veteran had a normal stress test in March 2004.  The 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Assuming without deciding that the veteran has hypertension, 
arteriosclerotic heart disease, and gastroesophageal reflux 
disease as stated in the August 2003 private medical record, 
he has not brought forth competent evidence that the heart 
disability incurred in service or within the one year 
presumptive period.  There is no competent opinion in the 
claims file that has attributed the veteran's heart 
disability to service.  

The Board is aware of the veteran's contentions that his 
heart disability is somehow etiologically related to service; 
however, competent medical evidence is required in order to 
grant service connection for this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a heart 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

Liver Disability, Kidney Disability, Vision Problems, 
Depression

Due to the similar medical history and evidence related to 
the remaining claims, as well as the similar disposition of 
the remaining issues, the Board will address them in a common 
discussion.  

The veteran asserts that service connection is warranted for 
liver disability, kidney disability, vision problems, and 
depression.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for liver disability, kidney 
disability, vision problems, and depression.  Although the 
veteran is competent to allege that he had these disabilities 
in service, his service medical records do not substantiate 
that allegation.  The service medical records are silent for 
any complaints, treatments, diagnoses, and hospitalization(s) 
for disability relating to the veteran's liver, kidneys, 
vision, or mental psyche.  

As noted previously, in order to grant a claim for service 
connection, there must be medical evidence of a current 
disability.  Here, there is no competent evidence of record 
showing the veteran has current liver disability, kidney 
disability, vision problems or depression.  In this regard, 
the Board notes that at the April 2004 hearing before a 
Decision Review Officer, the veteran testified he had never 
been diagnosed as having a liver disability.  He explained 
that he took prescribed medication for his kidney problem and 
was treated for depression in 1993.  The veteran added that 
in regards to his vision, he sees spider webs.  Post service 
treatment records reflect a normal liver ultrasound in 
November 2000.  A May 2004 private treatment report reflects 
a cyst on the upper pole of the right kidney.  The report 
noted that the upper right quadrant was otherwise normal.  
Similarly, private treatment records reveal no complaints, 
treatment, or diagnosis related to vision problems or 
depression.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claims.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board is aware of the veteran's contentions that his 
claimed disabilities are somehow etiologically related to 
service; however, competent medical evidence is required in 
order to grant service connection for the claims.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran's claims for service connection for liver 
disability, kidney disability, vision problems, and 
depression must be denied, as the evidence fails to establish 
he has the claimed disabilities.  There is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.










ORDER

New and material evidence having been received, the claims of 
service connection for residuals of low back strain and heart 
disability are reopened.

Service connection for low back strain is denied

Service connection for a heart disability is denied.

New and material evidence having not been received, the claim 
of service connection for residuals of transient ischemic 
attacks is not reopened, and the appeal is accordingly 
denied.

Service connection for a liver disability is denied.

Service connection for a kidney disability is denied.

Service connection for vision problems is denied.

Service connection for depression is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


